Citation Nr: 1738487	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from May 1995 to May 1999, from November 2001 to July 2005, and from November 2007 to July 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2013, the Board denied an initial disability rating in excess of 10 percent for the service-connected right knee disability and remanded the issue of a higher initial rating for the lumbar spine disability for additional notice, further VA examination to ascertain the current nature and frequency of the service-connected lumbar spine disability after back surgery, and subsequent readjudication of the appeal.  In January 2014, a VA examination was provided.  In April 2016, additional VA treatment records were obtained and associated with the record, and correspondence requesting that the Veteran identify private medical treatment was sent.  

In December 2016, the Board again remanded the issue of a higher initial rating for the lumbar spine disability for updated VA treatment records, further VA examination to ascertain the current nature and frequency of the service-connected lumbar spine disability upon consideration of evidence of possible worsening since January 2014 and the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), and subsequent readjudication of the appeal.  Because there was not sufficient compliance with the prior remand directives, the initial rating appeal is being remanded for reasons explained below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 
 




REMAND

The issue of an initial disability rating in excess of 10 percent for the service-connected lumbar spine disability is remanded for updated VA treatment records and another VA examination.  In December 2016, the Board remanded the issue of a higher initial rating for the lumbar spine disability, in pertinent part, to obtain VA treatment records from the VA Eastern Kansas Health Care System from March 2016 to the present.  A review of the record reveals that no attempt to obtain the updated VA treatment records has been made.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, in the June 2017 Informal Hearing Presentation, the representative wrote that the Veteran's symptoms had worsened since the February 2017 VA examination.  More specifically, the representative wrote that the Veteran contends that he has severe and frequent flare-ups that limit the range of motion of the lumbar spine so that he is unable to forward flex beyond 30 degrees due to pain, weakness, and fatigability.  The representative also noted that the Veteran reported that he requires bed rest as a result of the service-connected lumbar spine disability and associated radiculopathy.   These statements indicate that the service-connected lumbar spine disability may have worsened since the February 2017 VA examination because the Veteran then reported that back flare-ups occurred only once every one to two months and he demonstrated forward flexion limited to 80 degrees with no pain on examination or functional loss on repetitive use.  Because there is evidence in this case that the service-connected lumbar spine disability may have worsened since the February 2017 VA examination, the Board finds that a remand for further VA examination is also warranted.  

Furthermore, because the Veteran told the February 2017 VA examiner that he received private chiropractic treatment for the service-connected lumbar spine disability, and no private chiropractic treatment records are associated with the record, the Veteran should be asked to provide authorization and consent to obtain any private treatment records relevant to the initial rating appeal should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical or chiropractic treatment for the lumbar spine disability received from July 2008 to the present.  After obtaining a completed VA Form 21-4142, obtain the treatment records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA. 

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Obtain any records pertaining to the Veteran's treatment from March 2016 to the present at the VA Eastern Kansas Health Care System in Topeka, Kansas, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  Thereafter, schedule the appropriate VA examination to assess the current nature and severity of the lumbar spine disability, including associated neurological impairment.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected lumbar spine disability, including associated neurological impairment. 

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the lumbar spine disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the lumbar spine disability and how that impairment impacts employability and daily life.

3.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




